Opinion by
Judge Peters:
It is authoritatively settled that if an executor or other trustee . at a sale of the trust property buy it, the beneficiary shall have the election to hold him- to the purchase, or disregard it, and claim restitution of the thing sold, or payment of its full value. All profits made by a trustee, by the use of any trust property, belongs to the beneficiary. Longest's Adm’r v. Tyler’s Ex’r, 1 Duvall 192.
' In this case the administrator was the commissioner to make the ■ sale, and while it is true that he did not as auctioneer cry the sale, still it was a sale conducted by himself; he alone could approve the bonds which the purchaser might tender, report whether it was made in conformity' to the judgment, and the manner it was conducted. He may be said to be seller and buyer, vendor and vendee, positions inconsistent, and such as the chancellor can not recognize, although the sale may have been conducted with the utmost fairness.
Appellant certainly sold the land for a considerable advance, which is conclusive of the fact that he purchased the property at a reduced price, and besides the indebtedness of the estate for which the land was sold amounted .to only $157.60, and it does not appear that it was necessary to sell the whole tract to pay that sum.
The court below adjudged correctly in holding appellant liable for the amount he sold the land for after crediting him by the amount he paid for it, and what the estate of his intestate owed him.
Judgment affirmed.